Citation Nr: 0303474	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  99-09 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from August 1970 to 
December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran provided testimony at a Travel Board hearing 
sitting in New York, New York in October 2002.  The 
transcript of the proceedings has been made a part of the 
veteran's permanent record.  

During the course of the Travel Board hearing, the veteran 
raised the claim that he his hypertension has been aggravated 
by his PTSD.  In light of the favorable determination set 
forth below with respect to service connection for PTSD, the 
matter of secondary service connection is referred to the RO 
for all appropriate development and adjudication.  In the 
body of this decision, the Board will limit its discussion to 
the veteran's entitlement to direct service connection for 
hypertension.  


FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat while 
serving in the Republic of Vietnam during the Vietnam Era and 
was not awarded a combat-related metal.  

2.  Persuasive medical evidence supports a diagnosis of PTSD, 
and service records provide corroborative evidence of the 
claimed stressor of exposure to sniper fire.  

3.  Hypertension has not been shown to be associated with the 
veteran's active military service.  


CONCLUSIONS OF LAW

1.  PTSD was incurred as a result of the veteran's active 
wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).  

2.  Hypertension was not incurred in or aggravated by active 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Assist and Notify the Veteran.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
April 1997 rating decision, the March 1999 statement of the 
case and the February 2002 supplemental statement of the 
case.  Specifically, he was told that there was no evidence 
showing that he currently has a diagnosis of PTSD that may be 
associated with injury, disease or event noted during his 
military service.  The RO also notified him by letters dated 
September 1998 and January 2001 that he needed to submit 
evidence in support of his claim, such as statements from 
doctors who treated him for the condition at issue.  
Therefore, VA has no outstanding duty to inform him that any 
additional information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In 
letters dated in September 1998 and January 2001, he was 
asked to specify where he had received treatment and the RO 
solicited releases to obtain his private records.  The RO 
also informed him that it would request these records. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available service medical and personnel records.  
The RO also obtained the veteran's VA medical records from 
the VA medical facilities in the Albany, New York and from 
the VA Health Care Network Upstate New York.  The RO also 
obtained the veteran's Social Security Administration (SSA) 
disability records, and his private medical records from 
Central New York Psychiatric Center.  In addition, the RO 
sent the veteran's narrative of his alleged stressors to the 
U. S. Armed Services Center for Research of Unit Records 
(USASCRUR) for verification.  Finally, the Board afforded the 
veteran the opportunity to provide testimony at a Travel 
Board hearing, in October 2002.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Law and Regulations

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

PTSD

A grant of service connection for PTSD requires the following 
elements:  1) a current, clear medical diagnosis of PTSD, 
which is presumed to include both the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed inservice 
stressor; 2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and 3) medical evidence 
of a causal nexus, or link, between the current 
symptomatology and the specific claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1996); Gaines v. West, 11 Vet. App. 
353, 357 (1998); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  

It is important to note that, section 3.304(f) has been 
amended, see 64 Fed. Reg. 32,807 (1999), and the amended 
version, which was made retroactively, effective to March 7, 
1997 no longer requires evidence of a "clear diagnosis" of 
PTSD.  Harth v. West, 14 Vet. App. 1 (2000).  As amended, 
Section 3.304(f) provides service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 

The veteran filed his claim for service connection for PTSD 
in January 1997.  In Karnas v Derwinski, 1 Vet. App. at 
312-13, the United States Court of Appeals for Veterans 
Claims (Court) held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  

The General Counsel of VA, in a precedent opinion, has held 
that the determination of whether an amended regulation is 
more beneficial to a claimant than the prior provisions must 
be made on a case-by-case basis.  VAOPGCPREC 11-97.  
According to the cited opinion, when there is a pertinent 
change in a regulation while a claim is on appeal to the 
Board, the Board must take two sequential steps.  First, the 
Board must determine whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
the Board must apply the more favorable provision to the 
facts of the case.  Under the specific facts of the veteran's 
case, the amended version is no more favorable than to old 
version.  This is true, because the veteran currently has a 
clear diagnosis of PTSD.  

1.  Current Diagnosis

The record reflects that the veteran has been diagnosed with 
PTSD on several occasions.  This diagnosis is reflected in 
reports of VA outpatient treatment dated from November 1996.  
In addition, private treatment reports from Central New York 
Psychiatric center in June 1997 reflect a diagnosis of PTSD.  
Finally, PTSD was diagnosed on the most recent VA 
examinations, conducted in June 2000 and February 2001.  The 
diagnoses recorded on the most recent examinations appear to 
have been based on the veteran's interview in addition to a 
review of the clinical record.  



2.  Engaged in Combat

In essence, under 38 C.F.R. § 3.304(f), it must first be 
determined whether or not the veteran served in combat.  
Then, if the veteran has been in combat, it must be 
determined whether the claimed inservice stressors are 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Turning to the question of whether a veteran engaged in 
combat with the enemy, the Board notes that this is a crucial 
factor in determining a veteran's entitlement, as the outcome 
of this inquiry has a significant impact on the evidentiary 
requirement needed for a veteran to prevail in a given case.  
If a veteran did engage in combat with the enemy he is 
entitled to have his lay statements accepted, without the 
need for further corroboration, as satisfactory evidence that 
the claimed events occurred, unless his descriptions are not 
consistent with the circumstances, conditions, or hardships 
of service or unless the Board finds by clear and convincing 
evidence that a particular asserted stressful event did not 
occur.  Gaines, at 357.  However, if the claimed stressor is 
not combat related, a veteran's lay testimony is insufficient 
to establish the occurrence of the stressor and must be 
corroborated by credible supporting evidence.  Gaines, Supra.  

The Court has also held that a determination of combat status 
is to be made on the basis of the evidence of record, and 
that 38 U.S.C.A. § 1154(b) itself does not require the 
acceptance of a veteran's assertion that he was engaged in 
combat.  The Court has also held that combat status may be 
determined through the receipt of certain recognized military 
citations or other supportive evidence.  Gaines, at 359 
(citing West v. Brown, 7 Vet. App, 70 (1994)).   The phrase 
"other supportive evidence" serves to provide an almost 
unlimited field of potential evidence to be used to "support" 
a determination of combat status.  Id.  

The veteran's service personnel records show that he had 
foreign service in Vietnam for one year.  He was assigned to 
the HHC 4th Transportation Command (Term) USARPAC from 
January 18, 1971 to December 15, 1971.  His DD Form 214 shows 
participation in the Phasedown Release Program.  He had a 
specialty title of movements specialist.  He was the 
recipient of the Vietnam Campaign Medal and the Vietnam 
service Medal.  There is no indication that he was the 
recipient of any combat-related awards.  There is no 
indication from the service records that the veteran engaged 
in combat with the enemy.  Thus, as noted above, his 
allegations of occurrence of stressor must be corroborated by 
credible supporting evidence.  

3.  Stressors

The veteran provided a March 1997 statement in which he set 
forth his military experiences.  He stated that he was 
assigned to the 4th Transport Command that was directly 
responsible for the movement of the 7th and 8th Battalions in 
Long Binh.  Daily convoys were arranged from the office from 
which the veteran worked.  The veteran indicated that he had 
been given the duty assignment as clerk, but was frequently 
asked to drive convoys.  He stated that because by 1971, 
troops became less abundant, he was required to make longer 
trips, some to Loc Ninh and villages close to the Cambodian 
border.  He reported that there was constant fear of being 
ambushed or of encountering mines.  He reported that injuries 
were frequent, giving the example that someone lost an arm 
one week before the veteran was scheduled to return home.  He 
reported that he responded to the sense of constant fear by 
staying intoxicated.  The veteran reported that he has dreams 
about being in Cambodia and thinks about the friends that he 
lost.  One friend from high school died before the veteran 
was sent to Vietnam.  

In a March 1999 PTSD questionnaire, the veteran reported that 
most events in Vietnam that were considered stressful 
involved convoys to various locations and occurred around the 
last four months that he was in the country-during the 
"Phase-out Program."  In particular, he indicated that many 
personnel were assigned to more than one job, as drivers were 
needed.  He also reported that convoys were hit by sniper 
fire, that there were some injuries and that children were 
shot at as well.  

Reports of VA outpatient treatment from the Albany, New York 
VA medical facility show that in November 1996, the veteran 
had his first contact with the mental health clinic for 
complaints of increased depression, decreased concentration 
and anhedonia among other symptoms.  The veteran indicated 
some PTSD symptoms earlier after his return from Vietnam, but 
indicated the symptoms went away after his children were 
born.  The veteran's more recent stress was related to the 
loss of a 15-year business, his arrest and loss of his 
insurance license.  In addition, it was noted that the 
veteran lost his income and his home through bankruptcy.  As 
reported, he started another insurance agency with a hired 
broker, but was arrested again for selling insurance without 
a license.  The veteran was also facing marital separation.  
A February 1997 entry reflects that the veteran reported that 
he was sent to Vietnam in 1970 because of a low lottery 
number.  He was assigned to transportation and stationed at 
Long Binh at first as a clerk that set up convoys.  His 
duties became more diverse and dangerous as "they started to 
phase down."  He reported that he was terrified and thought 
that he was going to die.  The veteran reported in March 1997 
that he experienced a greater awareness of his PTSD symptoms 
after his arrest on May 1996.  The veteran was seen in April 
1999, presenting complaints of anxiety, nightmares, an 
exaggerated startle response, irritability, verbal 
abusiveness in addition to other symptoms.  The veteran was 
noted to have history of alcohol and substance abuse.  The 
diagnosis was PTSD-combat related.  

Reports of treatment have been obtained from Central New York 
Psychiatric Center, dated from June 1997.  These records show 
that the veteran reported a history of treatment for PTSD.  

The veteran underwent a VA examination in May 1999.  At that 
time, he stated that his first symptoms of an emotional 
nature were in the late 1970s when he sought marital 
counseling at the St. Mary's Hospital in Amsterdam, New York.  
At that time, he was having angry outbursts with his wife.  
As reported, the veteran sought treatment again in 1996 from 
the VA, however, in 1997, he began seeing Dr. Panzetta who 
saw the veteran for 4 months and prescribed medications for 
him.  In March 1997, the veteran was incarcerated for forgery 
in his own insurance business, and released in March 1999.  
Once again, he began seeing a doctor at VA.  He also received 
medication, psychotherapy, and six months of alcohol abuse 
treatment in prison.  

At that May 1999 examination, the veteran reported that he 
had impaired impulse control with his family members only, 
that he was constantly depressed and had difficulty with 
sleep.  He stated that he had nightmares, night sweats, 
suicidal ideation without plans and feelings of guilt.  The 
examiner reported that the veteran was tearful when he 
described an incident in which he was on a transport convoy 
and some Vietnamese children were in the road.  The veteran 
stated that the children were fired upon in order to scatter 
them.  If they had not scattered, he indicated the children 
would have been run over by the trucks.  This was one of the 
recurrent, distressing recollections of his Vietnam 
experience.  In addition, he reported that he witnessed 
someone losing a hand in gunfire.  He recollected that he was 
often exposed to sniper fire.  Furthermore, he reported that 
another recurrent nightmare involved him being alone and 
being fired upon.  The examiner noted that the veteran fully 
met the criteria for PTSD.  

In a statement received from the veteran in September 1999, 
he stated that he did not have specific dates of convoys, but 
the pertinent events occurred between August 1971 and 
November 1971.  Every day they would travel to different 
locations, including An Loc, Tay Ninh, Phan Phut, Vung Tan 
and Loc Ninh.  Ambushes at An Loc and Tay Ninh occurred in 
late October and early November 1971, the veteran reports 
that they went into Cambodia to locations that he could not 
recall.  At that time, they received and returned fire.  

In another statement received from the veteran in September 
1999, the veteran reported that in the second half of his 
tour in Vietnam, his duty consisted of convoy driving and 
shot gun assistance.  This was because the drivers for the 
7th and 8th Battalion were being sent home without 
replacements.  The veteran stated that in the performance of 
his duty with these convoys, he was subject to sniper fire on 
several occasions and several drivers were injured.  Although 
the veteran denied that he was ever hit, he indicated that 
bullets had just missed him.  

The veteran underwent a PTSD examination in June 2000.  At 
that time, he reported that he was first seen at the VA 
clinic in 1996 for depression.  The veteran reported that he 
was receiving Social Security Disability from October 1996.  
The veteran stated that his he had been afforded psychiatric 
treatment for six months in 1996 last, before he resumed 
treatment in 2000.  With respect to his military history, the 
veteran reported that he was a transportation specialist in 
the Army and was stationed in Vietnam.  He reported that he 
was sent to Vietnam during "operation phase out."  As 
reported, more military personnel were sent home, leaving 
only a few to do the work.  As a consequence, he worked long 
hours and every day.  The veteran reported that he was 
subjected to sniper fire every day.  Every day he feared that 
he would be killed by the sniper fire.  He stated that he did 
actually see one man in his convoy who had his hand blown 
off.  He reported that two of his friends from high school 
were killed in Vietnam prior to his deployment there.  The 
veteran reported that he has memories about being in a convoy 
alone, about being shot at and the bullet coming at him in 
slow motion.  The examiner noted that based on a review of 
the record and the June 2000 interview, that the veteran met 
the criteria for mood disorder not otherwise specified.  In 
addition, he was determine to meet the definition for PTSD.  

The veteran provided testimony at a Travel Board hearing, 
conducted in October 2002.  At that time, he testified that 
he did not receive any combat metals during his tour in 
Vietnam.  Once again, the veteran indicated that although he 
was classified as a clerk, he was required to perform other 
types of duties due to the shortage of personnel.  As a 
result he was required to participate in convoys, some that 
took him into Cambodia.  During these trips, they did not 
have the support of combat infantry forces.  In addition, the 
veteran testified that he recalled three occasions when he 
was subject to sniper fire.  He also reported that on his 
second trip to Cambodia, an incident occurred when the 
commander of the convoy gave orders to shoot at 6 to 8 people 
in the road in order to get them out of the way.  In 
addition, the veteran reported that there was one convoy 
going to Tay Ninh that received sniper fire and the driver's 
face was cut by the broken windshield.  Finally, the veteran 
reported that about the middle of October, a major was shot 
in his hand.  The veteran reported that he thought that the 
hand was lost because he saw it "dangling".  The individual 
was medivaced, and the veteran testified that he was not 
aware of the outcome.  

4.  Corroboration of Stressors

A July 2001 report from the USASCRUR shows that the veteran's 
participation on convoys could not be verified.  The USASCRUR 
also noted that it could not verify that personnel from the 
4th Transportation Command fired upon Vietnamese children who 
were in the road in order to scatter them.  However, daily 
journals compiled from September 27, October 11, 12, 15, 18, 
24, November 29, 30, 1971 revealed that Vietnamese civilians 
injured or killed as a result of accidents involving elements 
of the 4th Trans Comd.  The September 5, 16, 26, 27, October 
26, 1971 Daily Staff Journals also revealed that convoys from 
the 4th Transportation Command were subject to enemy attacks.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002) the Court 
held that unit log and unit records constituted independent 
descriptions of rocket attacks that were experienced by a 
veteran's unit when he was stationed in Da Nang, Vietnam, 
which would, when viewed in the light most favorable to him, 
objectively corroborate his claim of having experienced 
rocket attacks.  Although the unit record did not 
specifically state that the veteran was present during the 
rocket attacks, the Court indicated that the fact that he was 
stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was indeed exposed to 
the attacks.  

In the veteran's case, inasmuch as Daily Staff Journals 
confirm that convoys of the 4th Transportation Command were 
subject to enemy attacks during the time that the veteran was 
stationed with that unit, the veteran is deemed to have 
independent corroborating evidence of the occurrence of the 
stressful events and the evidence implied his personal 
exposure.  The veteran's unit records are clearly credible 
evidence that attacks that the veteran has alleged actually 
occurred.  Pentecost, supra.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
1991).  In this case, the Board finds that the evidence is in 
relative equipoise, as the weight of the evidence neither 
compels a denial or a grant of benefits sought.  Therefore, 
the benefit of the doubt doctrine is for application and such 
doubt is resolved in the veteran's favor.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In view of the foregoing, 
service connection for PTSD is granted.  

Hypertension

Turning to the issue of entitlement to service connection for 
hypertension, the Board notes that service medical records 
show that the veteran had blood pressure of 134/82 on his 
medical examination for entrance into his active service.  At 
the time of his separation examination, he had a blood 
pressure of 118/72.  The first documented evidence of 
hypertension is recorded in clinical records dated in the 
mid-1990s.  In this regard, the diagnosis of hypertension was 
recorded in the report of VA outpatient treatment from the 
Albany VAMC in November 1996.  

The veteran's clinical record does not show that hypertension 
was present in service or within the initial postservice 
year.  However, the veteran contends that he is entitled to 
service connection for hypertension.  He provided testimony 
at an October 2002 Travel Board hearing to the effect that he 
believes that the symptoms associated with PTSD aggravate his 
existing cardiovascular disorder.  

While the veteran's contentions and testimony regarding the 
etiology of his hypertension have been reviewed, he is 
advised that his statements are probative only to the extent 
that a lay person can discuss personal experiences.  But, 
generally, lay testimony cannot provide medical evidence 
because lay persons lack the competence to offer medical 
opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
1991).  However, in this case, the Board finds that the 
evidence is not in relative equipoise, as the weight of the 
evidence compels the conclusion that the veteran's does not 
have hypertension that is related to his service.  Therefore, 
the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In view of 
the foregoing, the preponderance of the evidence is against 
the claim for service connection for hypertension.  


ORDER

Service connection for PTSD is granted.  

Service connection for hypertension is denied.  



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  



 

